internal_revenue_service number release date index number -------------------- ----------------------------------------------------------- ----------------- -------------------------------------------------- ---------------------------------- department of the treasury washington dc person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc fip b02 plr-121396-14 date date legend taxpayer date a b c dear -------------- -------------------------------------------- ---------------------- ---- -- -- this is in reply to a letter dated date requesting a ruling on behalf of taxpayer taxpayer has requested a ruling regarding the definition of qualified_health_care_property under sec_856 of the internal_revenue_code for purposes of the related-party rent exception of sec_856 facts taxpayer is a publicly traded domestic_corporation that elected to be taxed as a real_estate_investment_trust reit for its tax_year beginning date taxpayer has intended to qualify as a reit at all times since that date taxpayer owns a geographically diverse portfolio of senior housing and health care properties taxpayer owns a unlicensed age-restricted residential communities that provide living quarters and significant congregate care services for residents communities plr-121396-14 the communities are currently marketed as age-restricted independent living communities taxpayer directly owns b of the communities the remaining c communities are currently owned by taxpayer’s wholly-owned taxable reit subsidiaries trss as defined in sec_856 taxpayer represents that if taxpayer is granted a ruling that the communities are qualified health care properties within the meaning of sec_856 taxpayer and its wholly-owned trss will jointly revoke the trs elections at which point the entities will be wholly-owned subsidiaries of taxpayer that are treated as disregarded entities and as qualified reit subsidiaries qrss of taxpayer for u s federal_income_tax purposes as a result all the communities will be directly owned by taxpayer taxpayer will then lease the a communities to one of its existing trss taxpayer represents that each of the a communities will be operated by an eligible_independent_contractor eik as defined in sec_856 taxpayer further represents that all services offered to residents of the communities will be provided by an eik taxpayer represents that the communities offer or provide residents with assistance in obtaining certain congregate care and wellness related_services that are generally not offered by typical multi-family residential rental properties located in the applicable geographic markets the services available to the residents of the communities may be grouped into three general categories i community services ii wellness services and iii healthcare related_services community services are those services that do not necessarily have specific healthcare related purposes and are included in the monthly fees for all residents community services include daily meals in a shared and central location housekeeping and linen services transportation services social and recreational activities designed to improve residents’ well-being 24-hour security with staff assistance and monitoring of residents architectural modifications that include handrails bathroom rails and other improvements to facilitate mobility and general maintenance service for all units some communities also offer companion services that provide residents with companions to assist them during offsite transportation or shopping trips wellness services generally involve on-site wellness program services and are included in the monthly fees for all residents wellness services are designed primarily for the prevention of illness and injury and to support the health of the residents of the communities wellness services include dietary assistance ie meal planning centered around proper nutrition and specific health concerns personal emergency call pendants assistance in contacting and assisting emergency services personnel assistance with emergency response and evacuation and monitoring residents for their safety and well-being including determining whether living conditions are appropriate for the residents and whether alternative living arrangements should be made for example assistance may be provided in obtaining an alternative living space for a resident to increase resident safety specifically if there is concern that a resident is a wander risk ie the resident may wander away from the property and a family plr-121396-14 member disagrees a third party may be contacted to provide assistance in keeping the resident from wandering and to work with the family in relocating the resident to a more suitable living environment healthcare related_services generally involve personalized related_services healthcare related_services include assistance in obtaining third party healthcare services such as on-site rehabilitation clinics for physical speech and occupational therapy assisting residents in obtaining on-site skilled nursing services administered by licensed professionals to provide treatments that promote functional independence and improved health and assistance in obtaining medication management services the communities also assist in obtaining medicare-certified personnel for rehabilitation clinics and provide individualized health education and wellness programs taxpayer is requesting a ruling that its ownership interests in the communities represent interests in real properties that are qualified health care properties within the meaning of sec_856 specifically taxpayer requests a ruling that the communities are congregate care facilities within the meaning of sec_856 taxpayer further requests a ruling that if ownership of the communities is transferred to taxpayer’s wholly-owned qrs and the communities are rented to a trs and operated by an eik amounts derived directly or indirectly by taxpayer from rental of the communities to the trs shall not be excluded from the definition of rents_from_real_property by operation of sec_856 law and analysis sec_856 provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with such lease sec_856 provides that rents_from_real_property do not include amounts received directly or indirectly from a corporation if the reit owns percent or more of the total combined voting power or percent or more of the total value of the shares of the corporation plr-121396-14 sec_856 provides that amounts paid to a reit by a trs shall not be excluded from rents_from_real_property by reason of sec_856 when a reit leases a qualified_lodging_facility or qualified_health_care_property to a trs and the facility or property is operated on behalf of the trs by a person who is an eik sec_856 provides that the term eik with respect to any qualified_health_care_property as defined in sec_856 means any independent_contractor if at the time such contractor enters into a management agreement or other similar service_contract with the trs to operate such qualified_health_care_property such contractor or any related_person is actively engaged in the trade_or_business of operating qualified health care properties for any person who is not a related_person with respect to the reit or the trs sec_856 defines qualified_health_care_property as any real_property which is a health_care_facility sec_856 defines a health_care_facility as a hospital nursing facility assisted living facility congregate care facility qualified_continuing_care_facility as defined in sec_7872 or other licensed facility which extends medical or nursing or ancillary services to patients and which was operated by a provider of such services which was eligible for participation in the medicare program under title xviii of the social_security act subchapter xviii of chapter of title u s c a et seq with respect to the facility in the present case the services offered to the communities’ residents are specially targeted to monitor and help improve the health and well-being of its residents as well as provide the type of supportive services offered by a typical congregate care facility each community is managed by an eik that assists residents in obtaining the healthcare related_services they desire the eik oversees various programs and services such as health related educational programs assists residents with obtaining third party medical service providers and emergency service providers and monitors residents’ living conditions including whether such conditions are appropriate for the residents and whether alternative living arrangements should be made the eik also supports and monitors certain healthcare related activities of the residents for example the eik often facilitates the provision of in-home health care services from a licensed third party by providing the residents with information regarding the type and availability of such services eiks also provide emergency call systems to residents and provide meals to residents in communal locations at the communities the community services wellness services and healthcare related_services available to residents of the communities are not commonly offered by typical multi-family residential rental properties located in the relevant geographic markets and offer services for residents in a manner that provides for congregate care plr-121396-14 conclusion based on the facts as represented we rule that the communities are congregate care facilities within the meaning of sec_856 and therefore constitute qualified health care properties within the meaning of sec_856 accordingly based on the facts and taxpayer’s representations including its representation that the a communities will be directly owned by taxpayer amounts paid directly or indirectly to the taxpayer by the trs for renting the communities shall not be excluded from the definition of rents_from_real_property by operation of sec_856 provided the communities are operated and managed by an eik except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code or whether any of the contractors qualify as eligible independent contractors under sec_856 this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely andrea m hoffenson andrea m hoffenson chief branch office of associate chief_counsel financial institutions products
